Rocio G /s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 3, 2014

                                       No. 04-14-00436-CV

Judith ZAFFIRINI, David H. Arredondo and Clarissa N. Chapa, As Co-Trustees of the Exempt
                            Trust of Rocio Gonzalez Guerra,
                                       Appellants

                                                  v.

                                       Rocio G. GUERRA,
                                            Appellee

                    From the County Court at Law No 2, Webb County, Texas
                             Trial Court No. 2008-PB7-000016-L2
                            Honorable Jesus Garza, Judge Presiding

                                          ORDER
        Appellee has filed a “Motion to Supplement Reporter’s Record and Clerk’s Record, or to
Take Judicial Notice of Reporter’s Record and Clerk’s Record,” asking this court to either adopt
as part of the appellate record in this appeal and/or take judicial notice of records filed in certain
other appeals. Appellants responded stating they “do not oppose the supplementation of the
record per se, [but] they oppose any attempt by Appellee to rely on evidence that was not
specifically offered and admitted at the hearing concerning the temporary injunction that is the
subject of this appeal.” We agree with appellants’ concern.

        We GRANT appellee’s motion but only to the extent that the evidence appellee desires to
rely upon contained in the records from the other appeals, listed in appellee’s motion, was
specifically offered and admitted at the hearing concerning the temporary injunction that is the
subject of this appeal. No other evidence contained in these other records will be considered and
both parties are cautioned against relying on evidence that does not unequivocally concern the
temporary injunction.


                                                       _________________________________
                                                       Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2014.

                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court